



EXHIBIT 10.4
EMPLOYMENT AGREEMENT
This Employment Agreement (the “Agreement”) is entered into by and between STAGE
STORES, INC., a Nevada corporation (the “Company”), and Chadwick P. Reynolds, an
individual (the “Executive”), effective as of April 10, 2017 (the “Effective
Date”).
WITNESSETH:
WHEREAS, the Board of Directors of the Company (the “Board”) desires to provide
for the continued employment of the executive from and after the Effective Date,
and has determined that it is in the best interests of the Company to continue
the employment of the Executive in the position of Executive Vice President,
Chief Legal Officer and Secretary (the “Position”), subject to the terms and
conditions of this Agreement; and
WHEREAS, the Executive desires to continue his appointment to the Position,
subject to the terms and conditions set forth in this Agreement.
NOW, THEREFORE, in consideration of the promises and mutual agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby agree as follows:
1.EMPLOYMENT. The Company hereby appoints the Executive to the Position, and the
Executive hereby accepts such appointment and employment with the Company
subject to the terms and conditions set forth in this Agreement. Subject to
earlier termination in accordance with Section 4 below, this Agreement shall
continue in effect for a period of thirty-six (36) months commencing from the
Effective Date (the “Initial Term”). Upon the expiration of the Initial Term or
any Renewal Period (as hereafter described), the term of Executive’s employment
under this Agreement shall automatically be extended for an additional
thirty-six (36) month period (a “Renewal Period”), subject to earlier
termination in accordance with Section 4 below, unless either the Company or the
Executive notifies the other party in writing at least thirty (30) days prior to
the expiration of the Initial Term or the then current Renewal Period that the
Employment Period (as defined in Section 2) shall not be extended upon such
expiration.
1.1Failure to Extend by Company. In the event the Company notifies the Executive
that the Employment Period shall not be extended at the expiration of the
Initial Term or the then current Renewal Period in accordance with Section 1,
such failure to extend shall constitute termination of this Agreement by the
Company without Good Cause (as defined in Section 4.2.2), and the Company and
the Executive agree that the Executive shall be entitled to receive the payments
described in Section 4.3.
2.1Failure to Extend by Executive. In the event the Executive notifies the
Company that the Employment Period shall not be extended at the expiration of
the Initial term or the then current Renewal Period in accordance with
Section 1, such failure to extend shall constitute termination of this Agreement
by the Executive without Good Reason (as defined in section 4.4.3), and the
Company and the Executive agree that the Executive shall be entitled to receive
only the payments described in Section 4.5.1.




--------------------------------------------------------------------------------





2.POSITION AND DUTIES. During such time as the Executive is employed with the
Company (the “Employment Period”), the Executive shall serve in the Position and
shall have the normal duties, responsibilities and authority associated with or
related to such Position, subject to the power and authority of the Board and
the Chief Executive Officer of the Company to expand or limit such duties,
responsibilities and authority and to override actions of the Executive. The
Executive shall report to the Chief Executive Officer of the Company. The
Executive shall devote his best efforts and his full business time and attention
(except for permitted vacation periods and reasonable periods of illness or
other incapacity) exclusively to the business and affairs of the Company and its
Subsidiaries (as hereafter defined) and any duty, task or responsibility
assigned or given to the Executive by the Board, and the Executive shall perform
these duties and responsibilities to the best of his abilities in a diligent,
trustworthy, businesslike and efficient manner. As used in this Agreement,
“Subsidiaries” shall mean any entity of which the securities having a majority
of the voting power in electing directors or managers are, at the time of
determination, owned by the Company either directly or through one or more
Subsidiaries.
2.1Outside Directorships. In the event the Executive is invited, solicited or
otherwise asked to become a director, advisor or consultant for any entity or
organization of any type or function whatsoever (other than the Company or its
Subsidiaries, or any religious, charitable or civic organization), the Executive
shall notify the Board in writing of such invitation, the entity or organization
extending the invitation and the capacity to be served by the Executive for such
entity or organization. The Board shall have the sole power and authority to
authorize the Executive to accept such invitation based on such criteria and
standards as the Board may determine, and the Executive shall not accept such
invitation without the Board’s prior written consent, which consent shall not be
unreasonably withheld.
2.2Delegation by Board. Whenever this Agreement calls for action on the part of
the Board, the Board may delegate responsibility for the action to a duly
appointed committee of the Board including, but not limited to the Compensation
Committee of the Board, and the Executive agrees to treat, comply with and be
bound by any action taken by such committee as if the Board had taken such
action directly.
3.COMPENSATION AND BENEFITS. During the Employment Period, the Executive shall
be paid or receive compensation and benefits as follows:
3.1Base Salary. The base salary for the Executive shall be Three Hundred
Seventy-Five Thousand dollars per year, or such other rate as the Board may
designate from time to time (the “Base Salary”). The Base Salary shall be
payable in regular installments in accordance with the Company’s general payroll
practices and shall be subject to withholdings for applicable taxes and other
legally-required or previously-agreed payroll deductions. The Executive’s
performance shall be evaluated annually in March of each year. Any future salary
increases will be based on the Executive’s individual performance and will be
approved by the Board in its sole discretion.


2

--------------------------------------------------------------------------------





3.2    Incentive Compensation.  For any fiscal year ending during the Employment
Period, the Board may, but is not obligated to, award incentive compensation to
the Executive based upon the Company’s operating results for and the Executive’s
performance during such fiscal year and such other performance objectives,
targets and criteria for the Executive that the Board may establish and adjust
for that fiscal year (the “Incentive Compensation”). The amount of any Incentive
Compensation shall be calculated as a percentage of the Base Salary (current
Target Rate is 60% of Base Salary) in effect during that fiscal year, which
percentage shall be determined and may be adjusted by the Board (the “Target
Rate”) based on such results, performance and objectives. In addition to such
results, performance and objectives, the Board may take into account any
extraordinary, unusual or non-recurring items realized or incurred by the
Company during that fiscal year deemed appropriate by the Board in determining
any Incentive Compensation. The Company shall pay to the Executive any approved
Incentive Compensation on or around April 1 following the end of the fiscal year
for which the Incentive Compensation was based; provided, that the Executive was
employed in the Position as of that fiscal year end, and any such Incentive
Compensation shall be subject to withholdings for applicable taxes and other
legally-required or previously-agreed payroll deductions.
3.3    Medical, Dental and Other Benefits.   The Executive shall be eligible to
enroll and participate in any and all benefit plans the Company provides to its
senior level executives, as modified, amended or terminated from time to time in
accordance with the applicable policies or plan documents and which may include,
but not be limited to, medical and dental coverage, life and disability
insurance, retirement plans and deferred compensation plans. The premiums, costs
and expenses for any benefit plans under which the Executive is participating
shall be borne by the Executive and the Company in accordance with the Company’s
policies related to such plans. The Executive shall receive four (4) weeks of
paid vacation each year, which if not taken may not be carried forward to any
subsequent year. The Executive shall not receive any compensation for any unused
vacation days and upon termination of employment for any reason, any unused
vacation days shall be forfeited. Any and all benefits provided for hereunder
shall not be included in the definition of the term “Base Salary” as that term
is used in this Agreement. All such benefits shall immediately cease and
terminate upon the later of (1) the termination date of the Employment Period,
(2) the expiration date of coverage under the terms of the applicable plan
document, or (3) the expiration date of coverage for such benefits by the
Company as described in Section 4; provided, that upon such termination, the
Executive shall have the right to elect to continue any or all of such health
benefits, programs or coverage, at his sole cost and expense, in accordance with
and subject to the terms and limitations set forth in the Consolidated Omnibus
Reconciliation Act of 1985 (“COBRA”) and the regulations promulgated in
connection therewith.
3.4    Automobile Allowance.  The Company shall provide the Executive with an
automobile allowance in the amount of $1,000.00 per month to be allocated at the
Executive’s discretion, or such other monthly amount designated by the Board,
and that allowance shall be payable in regular installments in accordance with
the Company’s general payroll practices.


3

--------------------------------------------------------------------------------





3.5.    Financial Planning Allowance. The Company shall provide for the
Executive an allowance for reimbursement of any expense incurred by the
Executive in the preparation of taxes, estate planning or financial counseling
in the amount of $5,000.00 per calendar year, or such other annual amount
designated by the Board. Such reimbursement shall not be grossed up for taxes
and shall be paid on or before December 31st of the applicable calendar year and
any unused amount shall not be carried over to subsequent years, but shall be
forfeited.
3.6    Business Expense.  The Company shall reimburse the Executive for all
reasonable travel, entertainment and other business expenses incurred by the
Executive in the course of performing the duties of the Position. Those expenses
shall be reimbursed in accordance with the standard policies and procedures of
the Company in effect from time to time related to such reimbursable expenses.
4.    TERMINATION; EFFECTS OF TERMINATION.  This Agreement may be terminated
upon the occurrence of any of the following events; provided that the
termination of this Agreement shall not affect either party's ongoing
obligations under this Agreement. Upon such termination, the rights of the
Executive to receive monies and benefits from the Company shall be determined in
accordance with this Section 4, and the Executive agrees that such monies and
benefits are fair and reasonable and are the sole monies and benefits which
shall be due to him under this Agreement from the Company in the event of
termination.
4.1    Termination Due to Death or Disability. This Agreement will automatically
terminate in the event of the Executive’s death or Disability (as hereafter
defined).
4.1.1    Monies and Payments to the Executive.    Upon termination in the event
of the Executive’s death or Disability, the Executive (or as applicable, his
designated beneficiary or personal representative or estate) shall be entitled
to receive: (i) earned and unpaid Base Salary, unreimbursed business expenses
due under Section 3.6 and any other benefits due under Section 3.3 or otherwise
through the date of such termination and (ii) any life insurance, disability
insurance or retirement plan benefits due under the terms of the applicable
policies or plans. No other monies or benefits shall be payable or owed to the
Executive (or as applicable, his designated beneficiary or personal
representative or estate) under this Agreement. The monies described in (i)
above shall be paid to the Executive (or as applicable, his designated
beneficiary or personal representative or estate) in a lump sum on the Company’s
next regular payday after the date of such termination and shall be subject to
withholdings for applicable taxes and any other legally required or previously
agreed payroll deductions. The monies described in (ii) above shall be paid to
the Executive (or as applicable, his designated beneficiary or personal
representative or estate) in accordance with the terms of the applicable plans.
4.1.2    Disability Defined.    For the purposes of this Agreement, the
Executive shall be deemed to have terminated his employment by reason of
“Disability”, if it is determined by the carrier of the Company’s long-term
disability policy that the executive has become disabled and is eligible for
long-term disability payments from the plan.


4

--------------------------------------------------------------------------------





4.2    By Company For Good Cause.  Upon written notice to the Executive, the
Company may immediately terminate this Agreement at any time during the
Employment Period for “Good Cause” (as hereafter defined).
4.2.1    Monies and Payments to The Executive.  Upon termination for Good Cause,
the Executive shall be entitled to receive earned and unpaid Base Salary,
unreimbursed business expenses due under Section 3.6 and any other benefits due
under Section 3.3 or otherwise through the date of such termination, and no
other monies or benefits shall be payable or owed to the Executive under this
Agreement. The monies described above shall be paid to the Executive in a lump
sum on the Company’s next regular payday after the date of such termination and
shall be subject to withholdings for applicable taxes and any other legally
required or previously agreed payroll deductions.
4.2.2    Good Cause Defined.  If the Company terminates the Executive’s
employment for any of the following reasons, the termination shall be for “Good
Cause”: (i) the Executive’s criminal conviction of a felony by a federal or
state court of competent jurisdiction including any plea of guilty or no
contest; (ii) a material and significant act of dishonesty by the Executive
relating to the Company; (iii) a failure to comply with the Company’s “Code of
Ethics and Business Conduct” Policy; or (iv) the Executive’s failure to follow a
direct, reasonable and lawful order from the Company’s Board within the
reasonable scope of the Position, which failure, if remediable, is not remedied
within thirty (30) days after written notice to the Executive.
4.3    By Company Without Good Cause.  Upon fifteen (15) days prior written
notice to the Executive, the Company may terminate this Agreement at any time
during the Employment Period without Good Cause.
4.3.1    Monies and Benefits to The Executive.  Upon termination without Good
Cause, the Executive shall be entitled to receive: (i) earned and unpaid Base
Salary, unreimbursed business expenses due under Section 3.6 and any other
benefits due under Section 3.3 or otherwise through the date of such
termination, and subject to his execution of a release of claims as described in
Section 4.7, (ii) one (1) times the aggregate of (x) the Base Salary plus
(y) the Incentive Compensation at the Target Rate in effect as of the date of
such termination, (iii) any Incentive Compensation for the fiscal year in which
such termination occurs pro-rated through the date of such termination;
provided, however, the Executive shall not receive any portion of the Incentive
Compensation under this Section 4.3.1(iii) unless the Board determines that the
Executive would have been entitled to receive any Incentive Compensation for the
fiscal year in which such termination occurred in accordance with Section 3.2,
(iv) continuation of the medical and dental benefits described in Section 3.3
under which the Executive is participating as of the date of such termination
for a period of twelve (12) months from the date of such termination; provided
that such continuation of benefits shall be pursuant to COBRA, with the Company
paying such portions of the applicable premiums as it would have paid had the
Executive continued to be a full-time active


5

--------------------------------------------------------------------------------





employee of Company for such period (if the Executive becomes reemployed with
another employer and is eligible to receive medical, hospitalization and dental
benefits under another employer-provided plan, the medical, hospitalization and
dental benefits described herein shall be secondary to those provided under such
other plan during the applicable period), and (v) payment of outplacement
services from a professional third party selected by the Company for the
Executive for a period of twelve (12) months from the date of such termination;
provided, however, the aggregate amount of such payments shall not exceed
$15,000.00. Notwithstanding anything in this Section 4, however, the Company
shall not be required to commence or continue any payment of monies or benefits
other than those described in Section 4.3.1(i) above if the Executive attempts
to rescind the release of claims he has executed or fails to comply with his
ongoing obligations under this Agreement.
4.3.2    Payment of Monies and Benefits.  The payments described in Section
4.3.1(i) shall be paid to the Executive in a lump sum on the Company’s next
regular payday after the date of such termination and shall be subject to
withholdings for applicable taxes and any other legally required or previously
agreed payroll deductions. Any payment described in Section 4.3.1(ii) shall be
paid to the Executive in twenty-six (26) equal installments on the Company’s
regular bi-weekly paydays, commencing on the first regular payday that occurs
eight (8) or more days after the Executive returns an executed copy of any
release of claims provided by the Company, and continuing until fully paid, and
shall be subject to withholdings for applicable taxes and any other legally
required or previously agreed payroll deductions. For purposes of Section 409A,
the right to a series of installment payments under this Agreement shall be
treated as a right to a series of separate payments. Any payment described in
Section 4.3.1(iii) shall be payable in a lump sum on or before April 1 following
the end of the fiscal year in which such termination occurred and shall be
subject to withholdings for applicable taxes and any other legally required or
previously agreed payroll deductions. Any benefits described in Section
4.3.1(iv) shall be provided in accordance with the terms of the applicable plans
and in compliance with COBRA regulations. The payment described in Section
4.3.1(v) shall be paid directly to the entity providing outplacement services to
the Executive within ten (10) days of receipt of an invoice or statement from
that entity.
4.4    By The Executive for Good Reason.   Upon thirty (30) days prior written
notice, the Executive may terminate this Agreement at any time during the
Employment Period for “Good Reason” (as hereafter defined and subject to the
notice and cure periods hereafter described).
4.4.1    Monies and Benefits to The Executive.  Upon termination for Good
Reason, the Executive shall be entitled to receive: (i) earned and unpaid Base
Salary, unreimbursed business expenses due under Section 3.6 and any other
benefits due under Section 3.3 or otherwise through the date of such termination
or the date on which the Company terminates this Agreement during such thirty
(30) day period; and, subject to his execution of a release of claims as
described in


6

--------------------------------------------------------------------------------





Section 4.7, (ii) one (1) times the aggregate of (x) the Base Salary plus
(y) the Incentive Compensation at the Target Rate in effect as of the date of
such termination, (iii) any Incentive Compensation for the fiscal year in which
such termination occurs pro-rated through the date of such termination;
provided, however, the Executive shall not receive any portion of the Incentive
Compensation under this Section 4.4.1(iii) unless the Board determines in good
faith that the Executive would have been entitled to receive any Incentive
Compensation for the fiscal year in which such termination occurred in
accordance with Section 3.2, (iv) continuation of the medical and dental
benefits described in Section 3.3 under which the Executive is participating as
of the date of such termination for a period of twelve (12) months from the date
of such termination; provided that such continuation of benefits shall be
pursuant to COBRA, with the Company paying such portions of the applicable
premiums as it would have paid had the Executive continued to be a full-time
active employee of Company for such period (if the Executive becomes reemployed
with another employer and is eligible to receive medical, hospitalization and
dental benefits under another employer-provided plan, the medical,
hospitalization and dental benefits described herein shall be secondary to those
provided under such other plan during the applicable period), and (v) payment of
outplacement services from a professional third party selected by the Company
for Executive for a period of twelve (12) months from the date of such
termination; provided, however, the aggregate amount of such payments shall not
exceed $15,000.00. Notwithstanding anything in this Section 4, however, the
Company shall not be required to commence or continue any payment of monies or
benefits other than those described in Section 4.3.1(i) above if the Executive
attempts to rescind the release of claims he has executed or fails to comply
with his ongoing obligations under this Agreement.
4.4.2    Payment of Monies and Benefits.  The payments described in Section
4.4.1(i) shall be paid to the Executive on the Company’s next regular payday
after the date of such termination and shall be subject to withholdings for
applicable taxes and any other legally required or previously agreed payroll
deductions. Any payment described in Section 4.4.1(ii) shall be paid to the
Executive in twenty-six (26) equal installments on the Company’s regular
paydays, commencing on the first regular payday that occurs eight (8) or more
days after the Executive returns an executed copy of any release of claims
provided by the Company, and continuing until fully paid, and shall be subject
to withholdings for applicable taxes and any other legally required or
previously agreed payroll deductions. For purposes of Section 409A, the right to
a series of installment payments under this Agreement shall be treated as a
right to a series of separate payments. Any payment described in Section
4.4.1(iii) shall be payable in a lump sum on or before April 1 following the end
of the fiscal year in which such termination occurred and shall be subject to
withholdings for applicable taxes and any other legally required or previously
agreed payroll deductions. Any benefits described in Section 4.4.1(iv) shall be
provided in accordance with the terms of the applicable plans and in compliance
with COBRA regulations. The payment described in Section 4.4.1(v) shall be paid
directly to the entity providing


7

--------------------------------------------------------------------------------





outplacement services to the Executive within ten (10) days of receipt of an
invoice or statement from that entity.
4.4.3    Good Reason Defined.  For purposes of this Agreement, “Good Reason”
shall exist if, without the Executive’s express written consent, the Company:
(i) materially reduces or decreases the Executive’s Base Salary or Incentive
Compensation opportunity level from the level in effect on the Effective Date
(or some subsequent higher level put into effect by the Board subsequent to the
Effective Date), unless such reduction or decrease is in connection with an
across-the-board reduction or decrease in the Base Salaries or Incentive
Compensation opportunity levels of all the Company’s other senior level
executives, (ii) willfully fails to include the Executive in any incentive
compensation plans, bonus plans, or other plans and benefits provided by the
Company to other executive level executives, (iii) materially reduces, decreases
or diminishes the nature, status or duties and responsibilities of the Position
from those in effect on the Effective Date, and such reduction, decrease or
diminution is not reasonably related to or the result of an adverse change in
the Executive’s performance of assigned duties and responsibilities, or
(iv) requires the Executive to (A) regularly perform the duties and
responsibilities of the Position at, or (B) relocate the Executive’s principal
place of employment to, a location which is more than fifty (50) miles from the
location of the Executive’s principal place of employment as of the Effective
Date. Notwithstanding the above, Good Reason shall not include the death,
Disability or voluntary retirement of the Executive or any other voluntary
action taken by or agreed to by the Executive related to the Position or his
employment with the Company or its Subsidiaries. Further, Good Reason shall not
include any of the events or conditions described in items (i), (ii), (iii) or
(iv) above unless the Executive provides notice to the Company of the existence
of the event or condition within ninety (90) days of the initial existence of
the event or condition, the Company fails to cure such event or condition within
thirty (30) days of receiving the Employee’s initial notice, and  the Executive
terminates employment with a subsequent written notice to the Company after such
thirty (30) day cure period but within ninety (90) days after the Executive
provides the initial written notice to the Company of the existence of such
event or condition. If requested by the Company, the Executive shall continue to
work exclusively for the Company during such thirty (30) day cure period;
provided, however, the Company shall have the right, in its sole discretion, to
terminate this Agreement at any time during such thirty (30) day cure period
upon written notice to the Executive.
4.5    By The Executive Without Good Reason.  Upon fifteen (15) days prior
written notice to the Company, the Executive may terminate this Agreement at any
time during the Employment Period without Good Reason. If requested by the
Company, the Executive shall continue to work exclusively for the Company during
such fifteen (15) day period; provided, however, the Company shall have the
right, in its sole discretion, to terminate this Agreement at any time during
such fifteen (15) day period upon written notice to the Executive.


8

--------------------------------------------------------------------------------





4.5.1    Monies and Benefits to The Executive.  The Executive shall be entitled
to receive earned and unpaid Base Salary, unreimbursed business expenses due
under Section 3.6 and any other benefits due under Section 3.3 or otherwise
through the date of such termination or the date on which the Company terminates
this Agreement during such fifteen (15) day period, and no other monies or
benefits shall be payable or owed to the Executive under this Agreement. The
monies described above shall be paid to the Executive in a lump sum on the
Company’s next regular payday after the date of such termination and shall be
subject to withholdings for applicable taxes and any other legally required or
previously agreed payroll deductions.
4.6    By Company Due to Change in Control.  In the event a Change in Control
(as hereafter defined) occurs and during the period beginning six (6) months
before the Change in Control and ending twenty-four (24) months after the Change
in Control: (i) this Agreement is terminated by the Company or its successor
without Good Cause, or (ii) this Agreement is terminated by the Executive with
Good Reason, the Executive shall be entitled to receive, and the Company or its
successor shall be obligated to pay, the monies and benefits described in this
Section 4.6, and Sections 4.3 or 4.4 shall not be applicable to such Change in
Control or termination.
4.6.1    Monies and Benefits to the Executive.  Upon termination of the
Executive’s employment in connection with a Change in Control, the Executive
shall be entitled to receive: (i) earned and unpaid Base Salary, unreimbursed
business expenses due under Section 3.6 and any other benefits due under Section
3.3 or otherwise accrued and unpaid, through the date of such termination of
employment, and subject to his execution of a release of claims as described in
Section 4.7, (ii) two (2) times the aggregate of (x) the Base Salary plus
(y) the Incentive Compensation at the Target Rate in effect as of the date of
such termination, (iii) any Incentive Compensation for the fiscal year in which
such termination occurs pro-rated through the date of termination at the Target
Rate; (iv) continuation of the medical, dental and other benefits described in
Section 3.3 under which the Executive is participating as of the date of such
Change in Control for a period of twenty-four (24) months from the date of
termination provided that such continuation of benefits shall be pursuant to
COBRA, with the Company paying such portions of the applicable premiums as it
would have paid had the Executive continued to be a full-time active employee of
the Company for such period with no changes to such benefits or plans (if the
Executive becomes reemployed with another employer and is eligible to receive
medical, hospitalization and dental benefits under another employer-provided
plan, the medical, hospitalization and dental benefits described herein shall be
secondary to those provided under such other plan during the applicable period),
(v) payment of outplacement services for Executive for a period of twelve (12)
months from the date of such Change in Control or termination; provided,
however, the aggregate amount of such payments shall not exceed $15,000.00, and
(vi) continuation of the financial planning allowance described in Section 3.5
for a period of twenty-four (24) months from termination. Notwithstanding
anything in this Section 4, however, the Company shall not be required to
commence or continue any payment


9

--------------------------------------------------------------------------------





of monies or benefits other than as described in Section 4.3(i) above if the
Executive attempts to rescind the release of claims he has executed or fails to
comply with his ongoing obligations under this Agreement.
4.6.2    Payment of Monies and Benefits.  The payments described in Section
4.6.1(i) shall be paid to the Executive in a lump sum on the Company’s or its
successor’ next regular payday, if applicable, or within thirty (30) days of the
date of termination, whichever is earlier, and shall be subject to withholding
for applicable taxes and any other legally required or previously agreed payroll
deductions. Any payment described in Sections 4.6.1(ii) and (iii) shall be paid
to the Executive in a lump sum within thirty (30) days, but no sooner than eight
(8) days after the Executive returns an executed copy of any release of claims
provided by the Company (provided that such release be delivered to the
Executive within seven (7) days or less following termination) and shall be
subject to withholdings of applicable taxes and any other legally required or
previously agreed payroll deductions. Any benefits described in Section
4.6.1(iv) shall be provided in accordance with the terms of the applicable plans
and in compliance with COBRA regulations. The payments described in
Section 4.6.1(v) shall be paid directly to the entity providing outplacement
services to the Executive within ten (10) days of receipt of an invoice or
statement from such entity. The reimbursement of the expenses related to
Section 4.6.1(vi) shall be made to the Executive in accordance with the
Company’s or its successor’s policies and procedures.
4.6.3    Change in Control Defined.   For purposes of this Agreement, a “Change
in Control” shall be deemed to have occurred:
(a) on such date, within the 12-month period following the date that any one
person, or more than one person acting as a group (as defined in §1.409A
3(i)(5)(v)(B) of the Treasury Regulations), acquires ownership of stock that
represents twenty-five percent (25%) or more of the combined voting power of the
Company’s then outstanding securities (the “Trigger Date”), that a majority of
the individuals who, as of the Trigger Date, constitute the Board (the
“Incumbent Board”) are replaced by new members whose appointment or election is
not endorsed by a majority of the members of the Incumbent Board before the date
of such appointment or election;
(b) as of the date that any one person, or more than one person acting as a
group (as defined in §1.409A-3(i)(5)(v)(B) of the Treasury Regulations),
acquires ownership of stock that, together with stock held by such person or
group, constitutes more than 50% of either (1) the then outstanding shares of
common stock of the Company or (2) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors; provided, however, if any one person or more than one
person acting as a group, is considered to own more than fifty percent (50%) of
the total fair market value or total voting power of the stock of the Company,
the acquisition of additional stock by the same person or persons shall not be
considered to cause a Change in Control; or


10

--------------------------------------------------------------------------------





(c) the date any one person, or more than one person acting as a group (as
defined in §1.409A-3(i)(5)(v)(B) of the Treasury Regulations), acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) all, or substantially all, of the assets
of the Company, except for any sale, lease exchange or transfer resulting from
any action taken by any creditor of the Company in enforcing its rights or
remedies against any assets of the Company in which such creditor holds a
security interest. Provided further, a transfer of assets by the Company shall
not be treated as a Change in Control if the assets are transferred to:
(i)
A shareholder of the Company (immediately before the asset transfer) in exchange
for or with respect to its stock;

(ii)
An entity, 50% or more of the total value or voting power of which is owned,
directly or indirectly, by the Company;

(iii)
A person, or more than one person acting as a group, that owns, directly or
indirectly, 50% or more of the total value or voting power of all the
outstanding stock of the Company; or

(iv)
An entity, at least 50% of the total value or voting power of which is owned,
directly or indirectly, by a person described in     paragraph (iii) herein.

For purposes of subsection (c) and except as otherwise provided in paragraph
(i), a person’s status is determined immediately after the transfer of the
assets.
4.6.4    Application of Golden Parachute Limits. Anything in this Agreement to
the contrary notwithstanding, in the event it shall be determined that any
payment or distribution by the Company or its successor to or for the benefit of
Executive, whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise (a “Payment”), would be subject to the
excise tax imposed by Section 4999 of the Code (such excise tax, together with
any interest thereon, any penalties, additions to tax, or additional amounts
with respect to such excise tax, and any interest in respect of such penalties,
additions to tax or additional amounts, being collectively referred herein to as
the “Excise Tax”), then if the aggregate of all Payments that would be subject
to the Excise Tax, reduced by all Federal, state and local taxes applicable
thereto, including the Excise Tax is less than the amount Executive would
receive, after all such applicable taxes, if Executive received Payments equal
to an amount which is $1.00 less than three times the Executive’s “base amount”,
as defined in and determined under Section 280G of the Code, then, such Payments
shall be reduced or eliminated to the extent necessary so that the aggregate
Payments received by Executive will not be subject to the Excise Tax. If a
reduction in the Payments is necessary, reduction shall occur in the following
order: first, a reduction of cash payments not attributable to equity awards
which vest in an accelerated basis; second, a reduction in any other cash amount
payable to Executive; third, the reduction of any employee benefit valued


11

--------------------------------------------------------------------------------





as a “parachute payment” (as defined in Section 280G of the Code); and fourth,
the cancellation of accelerated vesting of stock awards. If acceleration of
vesting of stock award compensation is to be reduced, such acceleration of
vesting shall be cancelled in the reverse order of the date of grant of
Executive’s stock awards. All determinations made under this Section 4.6.4 and
the assumptions to be utilized in arriving at such determinations shall be made
by a registered public accounting firm designated by Executive and reasonably
acceptable to the Company (the “Accounting Firm”). All fees and expenses of the
Accounting Firm shall be borne solely by the Company or its successor.
4.7    Execution of Release by the Executive.  Except for payment of earned and
unpaid Base Salary, unused and accrued vacation, unreimbursed business expenses
due under Section 3.6 and any other benefits due under Section 3.3 or otherwise
through the date of the Executive’s termination, the Company shall not be
obligated to pay any portion of the monies and benefits described above, if any,
unless the Executive shall have executed and delivered to the Company a release
of any and all claims or causes of action against the Company and its
Subsidiaries and successors and their respective shareholders, partners, member,
directors, managers, officers, employees, agents and attorneys, arising out of
or related to any act or omission which occurred on or prior to the date on
which the Executive’s employment was terminated, in form and substance
satisfactory to the Company within 60 days of the Executive’s date of
termination. Such release shall also include other provisions including
non-disparagement and confidentiality by the Executive, litigation assistance
and a no rehire agreement.
4.8    Section 409A. This Agreement is intended to comply with Internal Revenue
Code Section 409A and related U.S. Treasury regulations or pronouncements
(“Section 409A”) and any ambiguous provision will be construed in a manner that
is compliant with or exempt from the application of Section 409A. Any reference
to an Executive’s termination of employment shall mean a cessation of the
employment relationship between the Executive and the Company which constitutes
a “separation from service” as determined in accordance with Section 409A of the
Internal Revenue Code and related regulations. Notwithstanding any provision to
the contrary in this Agreement, if the Executive is deemed on his date of
termination to be a “specified employee” within the meaning of that term under
Section 409A(a)(2)(B) of the Internal Revenue Code, then the payments and
benefits under this Agreement that are subject to Section 409A and paid by
reason of a termination of employment shall be made or provided (subject to the
last sentence hereof) on the later of (A) the payment date set forth in this
Agreement, or (B) the date that is the earliest of (i) the expiration of the
six-month period measured from the date of the Executive’s termination of
employment or (ii) the date of the Executive’s death, if applicable (the “Delay
Period”). Payments subject to the Delay Period shall be paid to the Executive
without interest for such delay in payment.
4.9    Conditions of Reimbursement. With respect to any reimbursement of
expenses of, or any provision of in-kind benefits to, the Executive, as
specified under this Agreement, such reimbursement of expenses or provision of
in-kind benefits shall be subject to the following conditions: (1) the expenses
eligible for reimbursement or the amount of in‑kind benefits provided in one
taxable year shall not affect the expenses eligible for reimbursement or the
amount of in-kind benefits provided in any other taxable


12

--------------------------------------------------------------------------------





year, except for any medical reimbursement arrangement providing for the
reimbursement of expenses referred to in Section 105(b) of the Internal Revenue
Code; (2) the reimbursement of an eligible expense shall be made no later than
the end of the year after the year in which such expense was incurred; and (3)
the right to reimbursement or in‑kind benefits shall not be subject to
liquidation or exchange for another benefit.
5.    POST-EMPLOYMENT DUTIES.  For a period of two (2) years following the
termination of this Agreement, the Executive shall: (i) fully and truthfully
cooperate and assist the Company and its Subsidiaries or successors, to the
fullest extent possible, in any and all issues, matters, legal proceedings or
litigation related to or associated with the business, management or operation
of or any other matter involving the Company or its subsidiaries or successors
in any way or of any nature whatsoever arising from, related to or connected
with any period in which the Executive was employed by or otherwise provided
services to the Company or its Subsidiaries or successors or in which the
Executive has or may have past knowledge, information or experience or
applicable expertise, and (ii) fully cooperate, assist, participate and work
with the Company or its Subsidiaries or successors on any and all issues or
matters for which the Company or its Subsidiaries or successors may seek the
Executive’s cooperation, assistance, participation, involvement or consultation.
Such assistance shall be provided at such times and dates which shall not
unreasonably interfere or conflict with the Executive’s then current employment.
The Company or its successor shall reimburse the Executive for any and all costs
and expenses reasonably incurred by the Executive in providing such assistance
in accordance with the standard policies and procedures of the Company or its
successor in effect from time to time related to such reimbursable expenses.
6.    CONFIDENTIAL INFORMATION.  The Company agrees that during the course of
and in connection with the Executive’s employment with the Company, the Company
will provide and the Executive agrees to accept access to and knowledge of
Confidential Information (as hereafter defined). Confidential Information may
include but is not limited to business decisions, plans, procedures, strategies
and policies, legal matters affecting the Company and its Subsidiaries and their
respective businesses, personnel, customer records information, trade secrets,
bid prices, evaluations of bids, contractual terms and arrangements (prospective
purchases and sales), pricing strategies, financial and business forecasts and
plans and other information affecting the value or sales of products, goods,
services or securities of the Company or its Subsidiaries, and personal
information regarding employees (collectively, the “Confidential Information”).
The Executive acknowledges and agrees the Confidential Information is and shall
remain the sole and exclusive property of the Company or such subsidiary. The
Executive shall not disclose to any unauthorized person, or use for the
Executive’s own purposes, any Confidential Information without the prior written
consent of the Board, which consent may be withheld by the Board at its sole
discretion, unless and to the extent that the aforementioned matters become
generally known to and available for use by the public other than as a result of
the Executive’s acts or omissions. The Executive agrees to maintain the
confidentiality of the Confidential Information after the termination of the
Executive’s employment; provided, further, that if at any time the Executive or
any person or entity to which the Executive has disclosed any Confidential
Information becomes legally compelled (by deposition, interrogatory, request for
documents, subpoena, civil investigative demand or similar process) to disclose
any of the Confidential Information, the Executive shall provide the Company
with prompt, prior written notice of such requirement so the Company, in its
sole discretion, may seek a protective order or other appropriate


13

--------------------------------------------------------------------------------





remedy and/or waive compliance with the terms hereof. In the event that such
protective order or other remedy is not obtained or the Company waives
compliance with the provisions hereof, the Executive shall ensure that only the
portion of the Confidential Information which the Executive or such person is
advised by written opinion of the Company’s counsel that the Executive is
legally required to disclose is disclosed, and the Executive further covenants
and agrees to exercise reasonable efforts to obtain assurance that the recipient
of such Confidential Information shall not further disclose such Confidential
Information to others, except as required by law, following such disclosure. In
addition the Executive covenants and agrees to deliver to the Company upon
termination of this Agreement, and at any other time as the Company may request,
any and all property of the Company including, but not limited to, keys,
computers, credit cards, company car, memoranda, notes, plans, records, reports,
computer tapes, printouts and software, Confidential Information in any form
whatsoever, and other documents and data (and copies thereof) and relating to
the Company or any subsidiary which he may then possess or have under his
control or to which the Executive had access to or possession of in the course
of such employment.
7.    PROTECTION OF OTHER BUSINESS INTERESTS
7.1    Additional Protection of Confidential Information. For and in
consideration of the benefits set forth in this Agreement as well as for the
benefits provided by the Company in the Restricted Stock Award Agreement granted
on the Effective Date (“Restricted Stock Award Agreement”), the Company and
Executive agree to the non-competition provisions of this Section 7. Further,
the Executive agrees that due to the Executive’s knowledge of the Confidential
Information, the Executive would inevitably use and/or disclose that
information, in breach of the Executive’s confidentiality and non-disclosure
obligations under this Agreement, if the Executive worked in certain capacities
or engaged in certain activities for a period of time following the termination
of the Executive’s employment relationship with the Company, specifically in the
position which involved either (i) responsibility and decision-making authority
or input at the executive level regarding any subject, (ii) responsibility or
decision-making authority or input at any management level in the Executive’s
individual area of assignment with the Company, or (iii) responsibility or
decision-making authority or input that otherwise allows for the use of the
Confidential Information for the benefit of any person (including the Executive)
or entity that competes with the Company. Therefore, for two (2) years following
the termination of Executive’s employment with the Company for any reason, the
Executive agrees not to be employed by, consult for or otherwise act on behalf
of any person or entity (without regard to geographic location) for a business
that competes with the Company. For purposes of the foregoing, a business shall
be deemed to compete with the Company if such business (a) operates apparel
stores in small markets (populations of less than 25,000) and (b) operates a
significant number of its apparel stores (75% or more of its total apparel
stores) in 10,000 to 30,000 square foot formats. In addition, the Executive and
the Company expressly agree that regardless of the requirements set forth in
7.1(a) and (b), the following entities (including their respective parents,
subsidiaries, affiliates and divisions) compete with the Company and are subject
to the provisions of this Section 7: Macy’s, Inc., Kohl’s Corporation, Ulta
Salon, Cosmetics & Fragrance, Inc., Belk, Inc., J.C. Penney Company, Inc.,
Gordmans Stores, Inc., Dillards, Inc., The Bon-Ton Stores, Inc., Beall’s, Inc.,
Stein Mart, Inc., The TJX Companies, Inc., Ross Stores, Inc., Ascena Retail
Group, Inc., The Cato Corporation, Hibbett Sports Inc., Academy, Ltd.,
Francesca’s Holdings Corporation, Charming Charlie LLC, DSW Inc., and Big Lots,
Inc. The Executive acknowledges


14

--------------------------------------------------------------------------------





that this commitment is intended to protect the Confidential Information and is
not intended to be applied or interpreted as a covenant against competition.
7.2    Reasonableness of Restriction. The Company has attempted to place the
most reasonable limitations on the Executive’s subsequent business activities as
are necessary to protect the Confidential Information and the Executive agrees
that such restrictions are reasonable. In order to accommodate the Executive in
obtaining subsequent employment, the Company may, in its discretion, grant a
waiver of one or more of the restrictions or subsequent business activities
described in Section 7.1. A request for a waiver shall be in writing and must be
received by the Company at least thirty (30) days before the proposed
commencement date of the position or services for which the Executive is seeking
a waiver. The request must include the full name and address of the organization
with or for which the Executive proposes to perform the services, the title to
be held or capacity to be occupied by the Executive and a complete description
of the responsibilities, decision-making authority and duties the Executive
expects to perform in such employment, consulting or other capacity. If the
Company decides to grant a waiver in its sole discretion, the waiver may be
subject to such restrictions and conditions as the Company may impose. Also, the
granting of such waiver shall not be deemed to make the Confidential Information
public and the Confidential Information shall remain confidential. Further,
except as specifically provided in the waiver, the Executive’s obligations of
confidentiality and non-disclosure under this Agreement shall continue in full
force and effect.
7.3    Protection of Other Business Relationships. The Executive understands
that the Executive’s position with the Company is one of trust and confidence
and that he has an obligation to protect the Company’s assets, including its
investment in the training of its other employees, both during and following his
employment relationship. Therefore, the Executive agrees that for two (2) years
following his employment with the Company, the Executive will not, directly or
indirectly on behalf of any person (including the Executive) or entity, solicit
any of the employees of the Company or its Subsidiaries or successor to cease
employment with the Company or any subsidiary or successor.
7.4    Non-Solicitation. The Executive understands that his position with the
Company is one of trust and confidence and that he has an obligation to protect
the Company’s and its Subsidiaries’ assets, including their investment in the
training of other employees and the cultivation of vendor relationships, both
during and following the Executive’s employment. Accordingly, during and for two
(2) years following termination of the Executive’s employment with the Company
for any reason, the Executive agrees not to, directly or indirectly, on behalf
of the Executive or any other person or entity: (a) encourage or solicit any of
the employees of the Company, its Subsidiaries or their respective successors to
cease employment with the Company, its Subsidiaries or their respective
successors; or (b) solicit or accept business of, or call upon, any vendor,
customer or client of the Company, its Subsidiaries or their respective
successors for the purpose of conducting a competitive business or otherwise
seeking profit from a competitive activity.
7.5    Future Employment. If the Executive in the future seeks or is offered
employment, or any other position or capacity (including as a consultant) with
another person or entity, the Executive agrees to inform each new employer or
entity, before accepting employment or other capacity, of the existence of the
restrictions contained in Section 7. Further, before


15

--------------------------------------------------------------------------------





accepting any employment or other capacity with any person during the
restriction period described in Section 7.1, the Executive agrees to give prior
written notice to the Company of the name of such person or entity, the nature
of the position or capacity, the responsibilities and duties of the position or
capacity, and the industry or industries in which such other person or entity
operates. The Company shall be entitled to advise such person or entity of the
provisions of Section 7 and to otherwise deal with such person or entity to
ensure that the provisions of Section 7 are enforced and duly discharged.
7.6    Tolling of Restrictive Periods. If the Executive violates any of the
restrictions contained in Section 7, the restrictive periods shall be suspended
and will not run in favor of the Executive until such time as the Executive
cures the violation to the satisfaction of the Company.
7.7    Materiality and Conditionality of Section. The provisions of Section 7
are material to this Agreement. Executive’s agreement to strictly comply with
Section 7 is a precondition for Executive entering into this Agreement and for
the receipt and vesting of the restricted stock award pursuant to Restricted
Stock Award Agreement. Whether or not Section 7 or any portion thereof has been
held or found invalid or unenforceable for any reason whatsoever by a court or
other authority of competent jurisdiction, upon any violation of Section 7 or
any portion thereof, or upon a finding that a violation would have occurred if
such Section 7 or any portion thereof were enforceable, the Executive and the
Company agree that: (i) the Executive’s interest in the Restricted Stock Award
Agreement (including the underlying restricted stock) shall automatically lapse
and be forfeited; (ii) the Company shall have no obligation to make any further
payments to the Executive of any nature; (iii) the Company shall be entitled to
receive the full value of any payments which were previously made to the
Executive, as well as the value of the Restricted Stock Award Agreement that may
have vested, during the twelve (12) months preceding the date of the Executive’s
termination, for any reason, to the date on which a court or arbitration panel
held or found the restrictions described in Section 7.1 to have been violated;
(iv) the Executive’s interest in any post-termination payment pursuant to
Sections 4.3, 4.4, 4.5 and 4.6 of this Agreement shall automatically lapse and
be forfeited; (v) the Company shall have no obligation to make any further
payments to the Executive under the terms of Sections 4.3, 4.4, 4.5 and 4.6 of
the Employment Agreement; and (vi) the Company shall be entitled to receive the
full value of any payments which were previously made to the Executive pursuant
to Sections 4.3, 4.4, 4.5 and 4.6 of the Employment Agreement in the previous
twelve (12) months.
8.    ARBITRATION.  Should any dispute arise relating to the meaning,
interpretation, enforcement or application of this Agreement, the dispute shall
be settled in Harris County, Texas, in accordance with the terms, conditions and
requirements described or contained in the Company’s arbitration policy, if any,
and Rules of the American Arbitration Association governing individual employee
agreements, and all costs of such arbitration including, but not limited to
reasonable attorney’s fees and costs, shall be borne by the losing party. The
Company, however, shall be entitled to obtain injunctive relief from any court
of competent jurisdiction to enforce any provisions of this Agreement.
In the event the Company does not have an arbitration program, the Executive and
the Company acknowledge that their employment relationship and this Agreement
relate to interstate commerce and agree that any disputes, claims or
controversies between the Executive and the Company or any subsidiary which may
arise out of the Executive’s employment relationship with


16

--------------------------------------------------------------------------------





Company and/or this Agreement shall be settled by arbitration. Any arbitration
shall be in accordance with the Rules of the American Arbitration Association
governing individual employee agreements and shall be undertaken pursuant to the
Federal Arbitration Act. Arbitration will be held before a single arbitrator in
Harris County, Texas unless the Executive and the Company or the involved
Subsidiary mutually agree on another location. The decision of the arbitrator
will be enforceable in any court of competent jurisdiction. The arbitrator may
award costs and attorneys’ fees in connection with the arbitration to the
prevailing party; however, in the arbitrator’s discretion, each party may be
ordered to bear that party’s own costs and attorneys’ fees. Punitive, liquidated
or indirect damages shall not be awarded by the arbitrator unless such damages
would be awarded by a court of competent jurisdiction applying the relevant law.
The arbitrator shall have the authority to award injunctive or other equitable
relief; however, nothing in this agreement to arbitrate, shall preclude the
Company or involved subsidiary from obtaining injunctive relief or other
equitable from a court of competent jurisdiction prohibiting any on-going
breaches of this Agreement by the Executive while the arbitration is pending.
9.    NOTICES.  Any notice provided for in this Agreement shall be in writing
and shall be either personally delivered, or mailed by first class mail, return
receipt requested, to the recipient at the address indicated below:


To the Executive:
Chadwick P. Reynolds
 
2425 West Loop South
 
Houston, Texas 77027



To Company:
Stage Stores, Inc.
 
2425 West Loop South
 
Houston, Texas 77027
 
Attention: Chief Executive Officer



With a copy to:
Stage Stores, Inc.
 
2425 West Loop South
 
Houston, Texas 77027
 
Attention: Chief Human Resources Officer



or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement shall be deemed to have been given when so delivered
or mailed.
10.    GOVERNING LAW.  Except as provided in Section 8, all issues and questions
concerning the construction, validity, enforcement and interpretation of this
Agreement shall be governed by, and construed in accordance with, the laws of
the State of Texas, without giving effect to any choice of law or conflict of
law rules or provisions (whether of the State of Texas or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Texas. In furtherance of the foregoing and except as
provided in Section 8, the internal law of the State of Texas shall control the
interpretation and construction of this Agreement, even though under the
jurisdiction’s choice of law or conflict of law analysis, the substantive law of
some other jurisdiction would ordinarily apply.


17

--------------------------------------------------------------------------------





11.    SEVERABILITY.  Each section, subsection and lesser section of this
Agreement constitutes a separate and distinct undertaking, covenant or provision
of this Agreement. In the event that any provision of this Agreement shall be
determined to be invalid or unenforceable, that provision shall be deemed
limited by construction in scope and effect to the minimum extent necessary to
render it valid and enforceable, and, in the event that a limiting construction
is impossible, the invalid or unenforceable provision shall be deemed severed
from this Agreement, but every other provision of this Agreement shall remain in
full force and effect.
12.    AMENDMENTS; MODIFICATIONS.  Neither this Agreement nor any term or
provision in it may be changed, waived, discharged, rescinded or terminated
orally, but only by an agreement in writing signed by the party against whom or
which the enforcement of the change, waiver, discharge, rescission or
termination is sought.
13.    WAIVER.  No failure on the part of either party to this Agreement to
exercise, and no delay in exercising, any right, power or remedy created under
this Agreement shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, power or remedy by any such party preclude any
other or further exercise thereof or the exercise of any other right, power or
remedy. No waiver by either party to this Agreement to any breach of, or default
in, any term or condition of this Agreement shall constitute a waiver of or
assent to any succeeding breach of or default in the same or any other term or
condition of this Agreement. The terms and provisions of this Agreement, whether
individually or in their entirety, may only be waived in writing and signed by
the party against whom or which the enforcement of the waiver is sought.
14.    SUCCESSORS AND ASSIGNS.  This Agreement shall be binding upon and inure
to the benefits of the successors, assigns, heirs, legatees, devisees,
executors, administrators, receivers, trustees and representatives of the
Executive and the Company and its Subsidiaries and their respective successors,
assigns, administrators, receivers, trustees and representatives.
15.    HEADINGS.  The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.
16.    COUNTERPARTS.  This Agreement may be executed in counterparts, each of
which is deemed to be an original and both of which taken together constitute
one and the same agreement.
17.    FEES AND EXPENSES.  All costs and expenses incurred by either party in
the preparation and negotiation of this Agreement shall be borne solely by the
party incurring such expense without right of reimbursement.
18.    FURTHER ASSURANCES.  The Executive and the Company covenant and agree
that each will execute any additional instruments and take any actions as may be
reasonably requested by the other party to confirm or perfect or otherwise to
carry out the intent and purpose of this Agreement.
19.    CONSTRUCTION.  In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Executive and the Company, and no presumption or burden of proof shall
arise favoring or disfavoring either by virtue of the authorship of any of the
provisions of this Agreement.


18

--------------------------------------------------------------------------------





20.    SURVIVAL.  The Executive and the Company agree that the terms and
conditions of Sections 4 through 15 (inclusive), 19, 20 and 21 shall survive and
continue in full force and effect, notwithstanding any expiration or termination
of the Employment Period or this Agreement.
21.    ENTIRE AGREEMENT.  This Agreement contains and constitutes the entire
agreement between the Executive and the Company and supersedes and cancels any
prior agreements, representations, warranties, or communications, whether oral
or written, between the Executive and the Company or its Subsidiaries relating
to the subject matter hereof in any way.
22.    GENDER; NUMBER PLURALITY.  Unless the context otherwise requires,
whenever used in this Agreement the singular shall include the plural, the
plural shall include the singular, and the masculine gender shall include the
neuter or feminine gender and vice versa.
IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.




“COMPANY”
STAGE STORES, INC.,
 
a Nevada Corporation
 
 
 
 
 
 
 
/s/
Michael L. Glazer
 
By:
Michael L. Glazer
 
Title:
President and CEO
 
 
 
“EXECUTIVE”
/s/
Chadwick P. Reynolds
 
 
Chadwick P. Reynolds, an individual





19